Citation Nr: 0718364	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-41 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for benign positional 
vertigo.

2.  Entitlement to an initial, compensable rating for 
service-connected bilateral plantar fasciitis with calcaneal 
spurs.



REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to March 
2005.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2005 rating decision in which the RO in 
Washington, D.C. denied the veteran's claim of service 
connection for benign positional vertigo and granted service 
connection for bilateral plantar fasciitis with calcaneal 
spurs and awarded a noncompensable rating, effective April 1, 
2005.  In September 2005, the veteran filed a notice of 
disagreement (NOD).  

Subsequently, the file was transferred to the RO in Roanoke, 
Virginia.  A statement of the case (SOC) was issued in 
December 2005, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in December 2005.

In October 2006, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record. 

Because the veteran has disagreed with the initial 
noncompensable rating assigned following the grant of service 
connection for bilateral plantar fasciitis with calcaneal 
spurs, the Board has characterized this issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The Board decision denying the veteran's claim for service 
connection for benign positional vertigo is set forth below.  
The claim for an initial compensable rating for service-
connected bilateral plantar fasciitis with calcaneal spurs is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and assistance actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Although service medical records reflect treatment for 
complaints of vertigo, no chronic vertigo disability was 
shown in service, and post-service medical evidence does not 
establish a current, chronic vertigo disability.


CONCLUSION OF LAW

The criteria for service connection for benign positional 
vertigo are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a January 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for benign positional vertigo, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The February 2005 RO rating decision reflects the initial 
adjudication of this claim after issuance of that letter.  
Hence, the January 2005 letter-which meets the first three 
of Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirements.  While the veteran has 
not been explicitly advised to provide any evidence in his 
possession that pertains to his claim, the claims file 
reflects that the veteran has submitted evidence in support 
of his claim.  Given that fact, as well as the RO's 
instructions to him, the Board finds that the veteran has, 
effectively, been put on notice to provide any evidence in 
his possession that pertains to the claim.  Accordingly, on 
these facts, the RO's omission is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).

The Board also notes that a March 2006 letter informed the 
veteran how disability ratings and effective dates are 
assigned, and the type of evidence that impacts those 
determinations.  Although the claim was not readjudicated 
after this letter, the timing of this notice is shown to 
prejudice the veteran.  As the Board's e decision herein 
denies the claims for service connection for back and 
bilateral foot disabilities, no disability rating or 
effective date is being, or is to be, assigned in connection 
with either claim; thus, there is no possibility of prejudice 
to the veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, and the report of a VA examination, 
along with the veteran's written statements and hearing 
testimony.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Service Connection for Benign Positional Vertigo

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Following a careful review of the record in light of the 
above, the Board finds that service connection for benign 
positional vertigo is not warranted.  Simply stated, the 
veteran is not shown to suffer from a chronic vertigo 
disability.

The veteran's service medical records reflect that he 
experienced symptoms of vertigo on two occasions in March 
1997.  The veteran reported a sensation of turning with 
nausea and difficulty with balance.  On September 1998 
medical examination, the physician diagnosed benign 
positional vertigo after the veteran checked "yes" to the 
question of whether he had dizziness or fainting spells.  It 
was noted the veteran's vertigo did not require medication 
and was stable without hospitalization.  

An April 2000 service medical record reflects the veteran's 
complaint of dizziness and a motion sensation like falling 
when he turned his head while in bed.  It was noted the 
episode began two days before and that it was similar to past 
symptoms and without any complaints of tinnitus or hearing 
loss.  Vertigo was assessed and extinction exercises 
prescribed.  The veteran was advised that with persistent 
symptoms the vertigo could last for several days, or even for 
a week or two.  

On January 2005 discharge examination, the veteran reported 
he had vertigo occasionally, and that when he started to feel 
it, he had to stabilize himself and fight it off.  However, 
no chronic vertigo disability was then diagnosed. 

Post-service, a January 2005 general medical VA examination 
report reflects a history of diagnosis of benign postural 
vertigo in 1997 after an acute episode of three or four days 
followed by two milder recurrences.  While the examiner 
included benign postural vertigo among his diagnoses, 
clearly, this was by history, only, as no pertinent symptoms 
were noted as shown on examination.

During the October 2006 Board hearing, the veteran testified 
that the military sent him to a specialist after his first 
nauseous incident.  He indicated that, because that doctor 
could not find anything specific, his disorder was termed 
benign positional vertigo.  This physician also told the 
veteran that the vertigo could never come back or come back 
regularly.  Although the veteran testified that he had 
another episode of vertigo before he left service, he said 
that he understood VA's position that he did not have a 
current vertigo disability.  Nevertheless, he said he was 
afraid that his vertigo would return and become chronic and 
debilitating (see hearing transcript, pp. 6-7). 

Although, as indicated above, service medical records reflect 
treatment for complaints of vertigo, no chronic vertigo 
disability was shown in service, and post-service medical 
evidence does not establish a current, chronic vertigo 
disability.  Significantly, neither the appellant nor his 
representative have presented, identified, or alluded to the 
existence of any such medical evidence.  In fact, the veteran 
as much as admitted that there is no medical evidence of a 
current, chronic vertigo disability during his Board hearing.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, where as here, competent and 
persuasive evidence does not establish the existence of the 
disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The Board has considered the veteran's assertions in 
connection with this claim.  However, as a layperson without 
the appropriate medical training and expertise, the veteran 
simply is not competent to render a probative opinion on a 
medical matter, such as whether he has a current, chronic 
disability associated with in-service complaints.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Likewise, the veteran's expressed concerns about 
a vertigo disability manifesting itself in the future 
provides no basis for allowance of the current claim.

Under these circumstances, the claim for service connection 
for a benign positional vertigo disability must be denied.  
In the absence of any competent evidence to support the 
claim, the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for benign positional vertigo is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action is warranted on the veteran's claim for an initial, 
compensable rating for his service-connected plantar 
fasciitis with calcaneal spurs.  

The RO assigned the veteran's initial noncompensable rating 
for plantar fasciitis with calcaneal spurs under Diagnostic 
Codes (DCs) 5299-5276, which indicates a musculoskeletal 
disability (DC 5299) rated, by analogy, to pes planus (flat 
feet) (DC 5276).  See 38 C.F.R. §§ 4.20, 4.27.  

Service medical records reflect treatment for plantar 
fasciitis.  A December 2004 consultation note shows the 
veteran was seen for bilateral heel pain.  The veteran 
reported pain of 4 in the morning on a scale of 1 to 10, 
though at the time of the consultation the heels were 
relatively asymptomatic.  Pedal pulses, skin texture, skin 
pallor, and tactile sensation were all within normal limits, 
and some pain was noted on palpation.  

On VA examination in January 2005, it was noted the veteran 
did not walk with a limp.  It was noted that the veteran had 
bilateral plantar fasciitis since 1991, along with the 
development of bilateral calcaneal heel spurs, and that he 
was treated with orthotics, medications and stretching 
exercises.  His symptoms were recorded as worse on the right 
side and made worse by running and prolonged standing.  There 
was no significant change noted since 1991 with frequent 
exacerbations.  X-rays showed bilateral calcaneal spurs.  The 
diagnosis was bilateral plantar fasciitis with calcaneal 
spurs.

During his Board hearing, the veteran testified in detail 
about the pain in his feet.  He said that at times his feet 
hurt more than at other times and he would hobble about.  
Typically, he said his foot condition was worse in the 
morning.  Before arising from bed, he said he had to do some 
heel stretches.  He thought his pain in the morning was 
brought on by the shrinkage of muscles or tendons overnight.  
He then put on some very soft, spongy-type flip-flops and 
hobbled around for a few minutes until his feet warmed and 
stretched out a little bit.  The veteran said he felt better 
at this point.  He also reported a lot of problems when he 
stood for long periods of time.  For example, lecturing all 
day was more painful than sitting at a desk in front of a 
computer.  He said he bought special inserts for his shoes 
(see hearing transcript p. 5).

During the hearing, the veteran's representative asserted 
that the VA examiner had not followed the instructions of the 
RO and that, as a result, the veteran should get a higher 
rating or, in the alternative, this claim should be remanded 
to the RO for a new VA examination to address the rating of 
the veteran's service-connected bilateral plantar fasciitis 
with calcaneal spurs.

In this case, the RO assigned an initial, compensable rating 
on the basis that the criteria for the minimum, compensable 
rating under DC 5276 were not met.  See 38 C.F.R. § 4.31 
(2006).  However, the Board finds that the current medical 
evidence pertaining to the veteran's service-connected 
plantar fasciitis with calcaneal spurs is not fully 
responsive to the applicable rating criteria (of DC 5276), 
nor does it include sufficient other pertinent clinical 
findings, to include findings pertinent to functional loss 
due to pain and other factors (pursuant to 38 C.F.R. §§ 4.40 
and 4.45, as well as DeLuca v. Brown, 8 Vet. App. 202, 205-
207 (1995)), as well as requested by the RO.  As such, the 
medical evidence is insufficient to properly evaluate the 
veteran's service-connected foot disability.  See 38 U.S.C.A. 
§ 5103A.  

Hence, the RO should arrange for the veteran to undergo VA 
examination of his feet, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim (as 
consideration of the original claim will be based on the 
record).  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo a VA 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file does not currently include any post-service outpatient 
treatment records from a VA Medical Center (VAMC) in 
Virginia, since the veteran's discharge in March 2005.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from any relavant VAMC 
since March 2005, following the procedures prescribed in 38 
C.F.R. § 3.159 (2006) as regards requesting records from 
Federal facilities.

Further, to ensure that all due process requirements are met 
as to the claim on appeal, the RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to the higher rating claim remaining on 
appeal .  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  Adjudication of the claim should include 
consideration of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found), pursuant to Fenderson, is appropriate

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the relevant 
VAMC in Virginia all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's plantar fasciitis and 
calcaneal spurs, from March 2005 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2006) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his feet, by 
a physician, at any appropriate VA medical 
facility.  The entire claims file must be 
made available to the physician designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays) should be accomplished (with all 
findings made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should render findings 
responsive to the criteria for rating the 
veteran's disability, to include as 
regards the presence of callosities, 
indication of swelling on use, pain on 
manipulation, evidence and extent of any 
deformity (to include pronation or 
abduction), tenderness of plantar 
surfaces, and spasm. 

The examiner should also indicate whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the feet.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, after considering the 
veteran's documented medical history and 
assertions, the examining physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility. 

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial, compensable rating for bilateral 
plantar fasciitis with calcaneal spurs.  
Adjudication of the claim should include 
consideration of functional loss due to 
pain and other factors, pursuant to 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca (cited 
to above), as well as whether staged 
rating of the disability, pursuant to 
Fenderson (also cited to above) is 
warranted.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that includes 
citation to all additional legal authority 
considered and clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


